UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report..... For the transition period fromto Commission file number PARAGON SHIPPING INC. (Exact name of Registrant as specified in its charter) Paragon Shipping Inc. (Translation of Registrant’s name into English) Republic of The Marshall Islands (Jurisdiction of incorporation or organization) 15 Karamanli Ave, Voula 16673, Athens, Greece (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common share, $0.001 par value Nasdaq Global Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Title of each class Name of each exchange on which registered None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2007, there were 25,744,983 shares of the registrant’s Common Shares outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. oYesxNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYesxNo Note-Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark which financial statement item the registrant has elected to follow. oItem 17xItem 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo 1 TABLE OF CONTENTS FORWARD-LOOKING STATEMENTS 3 PART I 4 Item 1. Identity of Directors, Senior Management and Advisers 4 Item 2. Offer Statistics and Expected Timetable 4 Item 3. Key Information 4 Item 4. Information on the Company 20 Item 4A. Unresolved Staff Comments 30 Item 5. Operating and Financial Review and Prospects 30 Item 6. Directors, Senior Management and Employees 46 Item 7. Major Shareholders and Related Party Transactions 50 Item 8. Financial information 52 Item 9. Listing Details 54 Item 10. Additional Information 54 Item 11. Quantitative and Qualitative Disclosures about Market Risk 57 Item 12. Description of Securities Other than Equity Securities 59 PART II 59 Item 13. Defaults, Dividend Arrearages and Delinquencies 59 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 59 Item 15. Controls and Procedures 59 Item 16A. Audit Committee Financial Expert 60 Item 16B. Code of Ethics 60 Item 16C. Principal Accountant Fees and Services 60 Item 16D. Exemptions from the Listing Standards for Audit Committees 60 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 61 PART III 61 Item 17. Financial Statements 61 Item 18. Financial Statements 61 Item 19. Exhibits 61 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 2 FORWARD-LOOKING STATEMENTS Paragon Shipping Inc., or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation.This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance.The words “believe”, “except,” “anticipate,” “intends,” “estimate,” “forecast,” “project,” “plan,” “potential,” “will,” “may,” “should,” “expect” and similar expressions identify forward-looking statements. Please note in this annual report, “we”, “us”, “our”, “The Company”, all refer to Paragon Shipping Inc. and its subsidiaries. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties.Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies, fluctuations in currencies and interest rates, general market conditions, including fluctuations in charter hire rates and vessel values, changes in demand in the dry-bulk shipping industry, changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission. 3 PART I Item 1.Identity of Directors, Senior Management and Advisers Not Applicable. Item 2. Offer Statistics and Expected Timetable Not Applicable. Item 3. Key Information A. Selected Consolidated Financial Data The following table sets forth our selected consolidated financial data and other operating dataand are stated in U.S. dollars, other than share and fleet data. The selected consolidated financial data in the table as of December 31, 2006 and 2007, for the period from inception (April 26, 2006) to December31, 2006 and for the year ended December 31, 2007, is derived from our audited consolidated financial statements and notes thereto which have been prepared in accordance with U.S. generally accepted accounting principles (“U.S.
